Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-14-2006

Amjad v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3709




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Amjad v. Atty Gen USA" (2006). 2006 Decisions. Paper 1589.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1589


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                  Nos. 04-3709 and 04-4647


                            RAFIQ AMJAD and ASTER AMJAD,
                                                   Petitioners
                                           v.

                       ATTORNEY GENERAL OF THE UNITED STATES,
                                                Respondent


             Petition for Review of the Order of the Board of Immigration Appeals
                                 (A95 467 602, A95 467 603)


                                  Argued October 24, 2005

       Before: SLOVITER, FISHER, Circuit Judges, and THOMPSON, District Judge*

                             (Opinion filed: November 29, 2005)


                  ORDER AMENDING NOT PRECEDENTIAL OPINION


       The opinion filed on November 29, 2005 is hereby amended to redesignate the concurring
opinion as a dissenting opinion.

                                                  By the Court,
                                                  /s/ Anne E. Thompson
                                                  District Judge*


Dated: February 14, 2006




       *
         The Honorable Anne E. Thompson, United States District Judge for the District of New
Jersey, sitting by designation.